DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 13 November 2020 have been fully considered but they are not persuasive. 
Applicant argues that claims should not be interpreted under 35 USC 112(f) because each of the claim element is recited without the term “means” creating a rebuttable presumption that the claim element is not to be treated in accordance with 35 USC 112(f) (pages 7-8).
However, the examiner respectfully disagrees. 
The examiner has carefully followed procedure in claim interpretation under 112(f) according to MPEP 2181. Specifically, MPEP 2181 indicates that claim limitations uses the terms “means” or “steps” or generic placeholder, a term that is simply a substitute for “Means.” Thus, contrary to applicant’s argument, 112(f) is not limited to explicit “means” or “steps,” but also includes a generic placeholder which function as a substitute for “means.”
In previous office action, the examiner clearly explained that  “a pullback and rotation system for” and “a structural analysis subsystem” and “a chemical analysis subsystem,” and “a multimodal analyzer” all use a generic placeholder either “subsystem” or “analyzer” coupled with functional language  “for” and “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Therefore, the claim interpretation under 112(f) is proper and maintained. 
In regards to 102 rejection, the applicant argues that Caplan fails to teach a system that compensates the obtained spectra if it is too blood-like, if there is too much blood between the head and the vessel, or if the head is too far away from the vessel, instead, Caplan ignores the spectra measured under those conditions, as it discloses a threshold to either reject the spectral reading or to accept the spectral reading and can exclude more spectra that arte closer to the blood-only set of spectra ([0062] and Fig. 3A, which is different from the claimed invention where the information from the chemical analysis subsystem is compensated using structural information (pages 8-9). Furthermore, the applicant argues that the examiner fails to take into consideration the proper interpretation of the term “compensate” in the context of the specification and claims as Caplan’s exclusion of spectral data based on the distance is not reasonable interpretation of the claim language (pages 9-10). The applicant presents that the examiner should interpret in consistent with language of claim or the specification as specification provides “compensating” may mean using structural measure data as input to a chemometric algorithm, performing an update on preprocessing algorithms based on the distance to the vessel wall, selecting a discrimination model or thresholds based on distance to the vessel wall, selecting a chemometric prediction model based on distance, thus, it is clear the compensating means more than excluding or disregarding data (pages 10-11). Applicant further refers to parent application 12/062,188 and its patent board decision on meaning of “compensate” wherein PTAB reversed the rejection that Furnish fails to teach the “compensate” feature (page 11). Applicant additionally provides dictionary meaning of “compensate” is different from Caplan (pages 10-11). 
However, the examiner respectfully disagrees. 
The examiner submits that the paragraphs presented by the applicant in Caplan ([0069]) was not incorporated by the examiner in previous office action for teaching “compensating.” Moreover, the examiner did not indicate or use words “disregard” or “ignore” in the previous office action. Instead, the examiner cited paragraphs [0043], [0047]-[0048], [0072]-[0073], and [0076], [0093] of Caplan for disclosing “compensating” which was interpreted as “taking variation into account,” “taking consideration of distance in assessing the spectrum” as consistent with the applicant’s provided dictionary meaning of “compensating.”
In [0047]-[0048], Caplan clearly teaches that the changes in the distance between the catheter head and the target area affect the degree to which the system can assess or treat the area, increasing the distance decreases the intensity of the optical signal received and explains that the collected spectra show a substantial degree of variation, depending on the distance. 
In [0072]-[0073], the step 314 filters out the signal that the catheter head is too far from the vessel wall from step 312, and this distance dependent assessment of the spectrum is equivalent to the “filtering out” disclosed by instant application’s specification (see specification [0061]), and reads on the “compensating” as claimed. 
In [0093],  assessment of the vessel walls using optical signals is judiciously selected by monitoring the changes in the distance between the catheter head and the target area
For applicant’s argument that the examiner should interpret “compensating” may mean using structural measure data as input to a chemometric algorithm, performing an update on preprocessing algorithms based on the distance to the vessel wall, selecting a discrimination model or thresholds based on distance to the vessel wall, selecting a chemometric prediction 
 [ 0055] The analyzer 316 uses the structural analysis information from the structural analysis subsystem 310 to compensate information from the chemical analysis subsystem 312. Specifically, the structural analysis system produces a structural measure that is used by the multimode analyzer 316. Examples of structural measures include the instantaneous distance between the head of the catheter 112 and the blood vessels walls 104 (D(wall)) and/or the thickness of the blood vessel walls. Another structural measure is the cap thickness (tc) of the lesion 102. This information is used to compensate information from the chemical analysis subsystem 312 such as serving as an input to a chemometric algorithm that has dependencies on the instantaneous or average distance between the catheter head 112 and the blood vesselsPage 11 walls 104. Still another structural measure is the lateral extents of plaques in the blood vessel walls. 
[ 0061] If the distance was greater than 3 millimeters, then a real time update is performed on preprocessing algorithms. In one example, such preprocessing algorithms are described in U.S. Patent Publication Number is US 2004/0024298-A1, Publication Date February 5, 2004, entitled Spectroscopic Unwanted Signal Filters for Discrimination of Vulnerable Plaque and Method Therefor. This application is incorporated herein by this reference in its entirety. Specifically, these preprocessing algorithms process the near infrared information differently depending upon the distance between the catheter head 112 and the blood vessel wall 104 when the information was obtained.

Moreover, as stated in paragraph [0061], instant application does not limit filtering out the unwanted signal using algorithms processing information differently depending upon the distance between the catheter head and the blood vessel.
Accordingly, in the same manner, Caplan discloses distance dependency on assessing spectrum ([0072]-[0073] and [0076]). 
The examiner has indicated during interview conducted 09 November 2020, to amend limitations involving algorithms or details in order to overcome the prior art (Caplan) for disclosing “compensating,”
In regards to interpretation of “multimodal analyzer” by the examiner, the examiner notes that “a multimodal analyzer” does not positively recite using multimodal data, or analyze the multimodal data, and thus, is interpreted as analyzer configured to compensate the chemical analysis information from the chemical analysis subsystem based on the structural information from the structural analysis subsystem as claimed. The examiner took consideration of all the words in the claim for multimodal analyzer, as none of the claim language requires or makes use of “multimodal” data. 
In regards to argument about instant application’s parent case and decision from PTAB, the examiner submits that it is clearly different from instant application as board decision was based on different prior arts and main argument was for meaning of “compensating” is different from “combining” that the examiner has used from Furnish. Thus, the examiner finds argument to be irrelevant for instant application. Moreover, in response to applicant’s dictionary definition of “compensate” of “to provide with means for counteracting variation” or “to neutralize the effect of (Variation),” the examiner submits that Caplan meet the dictionary definition, as Caplan explicitly discloses variation of spectrum depending upon the distance between catheter head and the vessel wall ([0047]-[0048], Figure 2), and filtering out the unwanted signal based on the distance ([0072]-[0073] and [0076]), which is consistent with examples provided by instant application’s specification (specification [0061]). 
For dependent claims, the examiner maintains the rejection in the same reason stated above for claims 30 and 41. 
Therefore, absent any evidence to the contrary, the examiner maintains that the combination of reference teaches and/or makes obvious the claimed limitations.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “a pullback and rotation system for simultaneously withdrawing the catheter through the blood vessels and rotating the catheter around its longitudinal axis,” in claim 37 and “a structural analysis subsystem receiving first signals,” “a chemical analysis subsystem receiving second signals,” and “a multimodal analyzer configured to compensate the chemical analysis” recited in claim 41 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “subsystem” and “analyzer” coupled with functional language  “for” and “configured to” without reciting 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 37 and 41-51 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
In regards to “a pullback and rotation system for,” examiner finds following structure performing the recited function in the specification:
[0040] A torque cable 136 is attached to a scanning catheter housing 116 and surrounds the optical fibers 122, 123 and the wires 128. This cable 136 transmits the torque from a pullback and rotation system through to the scanning catheter head 112. This feature enablesPage 8 the scanning catheter head 112 to rotate within sheath 114 to circumferentially scan the arterial wall 104 with light 125 and ultrasound energy 130. 

2899003 For a purpose of examination, examiner will interpret “a pullback and rotation system,” as a cable is capable of performing the recited function and equivalent thereof. 
In regards to recited limitations of “a structural analysis subsystem,” “a chemical analysis subsystem,” and “a multimodal analyzer,” examiner finds following structure performing the recited function:
[ 0054 ] In should be noted that the apparent separation between the structural analysis subsystem 310, chemical analysis subsystem 312, multimodal analyzer 316, and the user interface 320 is provided to describe the various processing performed in the preferred embodiment and is thus only a notional separation in some implementations. That is, the data processing function of structural analysis subsystem 310, chemical analysis subsystem 312, multimodal analyzer 316 and the user interface 320 are performed by one a single or one or more computer systems in different implementations.  

For a purpose of examination, examiner will interpret “a structural analysis subsystem,” “a chemical analysis subsystem,” and “a multimodal analyzer,” as a computer (or CPU or general processor) that is capable of performing the recited function and equivalent thereof. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following rejection (claims 38 and 50) has been modified in view of applicant's amendments.
Claim(s) 30, 32, 35-39, 41, and 43-51 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by “Caplan et al.,” US 2005/0043637 (hereinafter Caplan). 
Regarding to claim 30, Caplan teaches a system for analyzing blood vessel walls, the system comprising:
a catheter configured to be advanced through blood vessels to a region of interest of the blood vessel wall ([0033]-[0034] catheter, moved to a desired target area, such as a coronary artery); and
a controller coupled to the catheter and wherein the controller comprises: (spectrometer controller, and analyzer [0040]) ;
a structural analysis subsystem generating structural information at the region of interest of the blood vessel wall (function of the distance between the catheter head and the target area of the vessel walls, [0088], [0091]);
a chemical analysis subsystem providing chemical analysis information of the region of interest of the blood vessel wall ([0076]-[0078]); and
a multimodal analyzer configured to compensate the chemical analysis information from the chemical analysis subsystem based on the structural information from the structural analysis subsystem ([0047]-[0048], [0072]-[0073]) to make an assessment of the state of the blood vessel wall at the region of interest ([0043], when the catheter head is close enough to the vessel walls to enable assessment of the vessel walls [0076], [0093] assessment of the vessel 
Examiner notes that “a multimodal analyzer” does not positively recite using multimodal data, or analyze the multimodal data, and thus, is interpreted as analyzer configured to compensate the chemical analysis information from the chemical analysis subsystem based on the structural information from the structural analysis subsystem as claimed. 
Regarding to claims 32 and 35-39, Caplan teaches all limitations of claim 30 as discussed above.
Caplan further teaches following limitations:
Of claim 32, wherein the structural information generated by the structural analysis subsystem comprises one or more of distance between the catheter and the blood vessel wall at the region of interest, thickness of the blood vessel wall at the region of interest, and cap thickness of a lesion on the blood vessel wall ( distance between the catheter head and the target area, [0093])
Of claim 35, wherein the chemical analysis subsystem analyzes the blood vessel walls by determining Raman spectral responses of the blood vessel wall from detected optical signals, by spatially resolving spectral responses of the blood vessel wall from detected optical signals, by determining reflectance of the blood vessel wall from detected optical signals, or by determining fluorescence responses of the blood vessel wall from detected optical signals (Raman and fluorescence [0037])
Of claim 36, wherein the chemical analysis subsystem analyzes the blood vessel walls by resolving spectral responses of the blood vessel walls to generate spectral 
Of claim 37, further comprising a pullback and rotation system for simultaneously withdrawing the catheter through the blood vessels and rotating the catheter around its longitudinal axis ([0075] and [0096]-[0097] rotation simultaneous with pull back system)
Of claim 38, wherein the multimodal analyzer compensates the chemical analysis information from the chemical analysis subsystem based on a compensation technique selected from a group of techniques comprising: performing an update on a preprocessing algorithm based on the distance to the vessel wall (Figure 3A filtering out if the spectrum is too blood like and that catheter head is too far from the vessel wall in step 312, a report of no prediction and instruction to acquire new spectra are generated in step 316 [0062], chemometric analysis [0070], [0073], [0076], [0090]-[0091], [0093] assessment of the vessel walls using optical signals is judiciously selected by monitoring the changes in the distance between the catheter head and the target area, Figure 4)
Of claim 39, wherein the structural analysis subsystem generates structural information by intravascular ultrasound, optical coherence tomography, optical coherence domain reflectometry, optical frequency domain imaging and/or sonar range finding ([0001])
Regarding to claim 41, Caplan teaches a system for processing data signals from an intravascular catheter to analyze a blood vessel wall, the system comprising:
a structural analysis subsystem receiving first signals from the catheter and generating structural information relating to the blood vessel wall ([0088]);
a chemical analysis subsystem receiving second signals from the catheter and generating chemical analysis information relating to the blood vessel wall ([0090]); and
a multimodal analyzer configured to compensate the chemical analysis information from the chemical analysis subsystem based on the structural information from the structural analysis subsystem to make an assessment of the state of the blood vessel wall ([0090]-[0092], [0093] assessment of the vessel walls using optical signals is judiciously selected by monitoring the changes in the distance between the catheter head and the target area).
Examiner notes that “a multimodal analyzer” does not positively recite using multimodal data, or analyze the multimodal data, and thus, is interpreted as analyzer configured to compensate the chemical analysis information from the chemical analysis subsystem based on the structural information from the structural analysis subsystem as claimed. 
Regarding to claims 43-51, Caplan teaches all limitations of claim 41 as discussed above.
Caplan further teaches following limitations:
Of claim 43, wherein the structural analysis subsystem comprises an interferometer that resolves the phase or coherence of light signals received from the catheter (beam splitter [0038])
Of claim 44, wherein the chemical analysis subsystem comprises a tunable laser coupled into an optical fiber of the catheter (tunable laser 44 [0039])
Of claim 45, wherein the chemical analysis subsystem comprises one or multiple optical detectors or spectrometers (detector system comprises one or multiple detectors [0038])
Of claim 46, wherein the structural information generated by the structural analysis subsystem comprises one or more of distance between the catheter and the blood vessel wall, thickness of the blood vessel wall, and cap thickness of a lesion on the blood vessel wall ( distance between the catheter head and the target area [0093])
Of claim 47, wherein the second signals are optical signals and the chemical analysis subsystem analyzes the blood vessel wall by determining Raman spectral responses of the blood vessel wall from the optical signals, by spatially resolving spectral responses of the blood vessel wall from the optical signals, by determining reflectance of the blood vessel wall from the optical signals, or by determining fluorescence responses of the blood vessel wall from the optical signals ([0037] Raman spectroscopy, fluorescence, NIR spectroscopy)
Of claim 48, wherein the chemical analysis subsystem analyzes the blood vessel wall by resolving spectral responses of the blood vessel wall to generate spectral data and uses the spectral data to perform chemometric analysis of the blood vessel walls ( chemometric classification, algorithms [0059], [0061]-[0062] and [0069]).
Of claim 49, further comprising a pullback and rotation system configured to be coupled to the catheter and to simultaneously withdraw the catheter through the blood vessel and rotate the catheter around its longitudinal axis (rotating catheter combined with pullback motorized system [0075], [0096]-[0097]).
Of claim 50, wherein the multimodal analyzer compensates the chemical analysis information from the chemical analysis subsystem based on a compensation technique selected from a group of techniques comprising: performing an update on a preprocessing algorithm based on the distance to the vessel wall (Figure 3A filtering out if the spectrum 
Of claim 51, wherein the structural analysis subsystem generates structural information by intravascular ultrasound, optical coherence tomography, optical coherence	 domain reflectometry, optical frequency domain imaging, and/or sonar range finding ([0001])

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 31, 33-34 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Caplan as applied to claims 30 and 41 above, and further in view of “Furnish et al.,” US 2005/0075574 (hereinafter Furnish).
Regarding to claims 31 and 42, Caplan teaches all limitations of claims 30 and 41 as discussed above.
Caplan does not further teaches an ultrasound transducer configuration of the catheter as claimed. 
However, Furnish teaches combining two detection modalities, namely optical spectroscopy with IVUS in detecting and analyzing potentially vulnerable plaques ([0031]) including following details of claims:
Of claim 31, wherein the structural analysis subsystem comprises an ultrasound transducer disposed within the catheter ([0034])
Of claim 42 , wherein the structural analysis subsystem comprises drive electronics for driving an ultrasound transducer in the catheter and analyzing a response of the transducer to determine the structural information ([0034])

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify structural information as taught by Caplan to incorporate IVSU measured structural information as taught by Furnish, since both Caplan ([0043]) and Furnish are directed to analyzing blood vessel wall using chemical and structural analysis, and using ultrasound imaging system to analyze structural information regarding to the blood vessel wall was well known in the art as taught by Furnish.  One of ordinary skill in the art could have combined the elements as claimed by Caplan with no change in their respective functions, but substituting its optical catheter with combined optical catheter with IVUS as disclosed by Furnish, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provides greater selectivity in identifying potentially vulnerable plaques than either detection modality alone ([0031]), and there was reasonable expectation of success.
Regarding to claims 33-34, Caplan teaches all limitations of claims 30 and 41 as discussed above.
Caplan further teaches a delivery fiber and a delivery mirror ([0038]-[0041]), but does not further teach an optical bench and a collection mirror.
However, Furnish teaches an optical catheter with following structural details:
Of claim 33, wherein the chemical analysis subsystem comprises an optical bench disposed within the catheter for transmitting optical energy to the blood vessel wall and receiving optical energy reflected from the blood vessel wall (optical bench 118, Figure 1A-B [0032])
Of claim 34, wherein the optical bench comprises:
distal ends of a delivery fiber and a collection fiber which extend between proximal and distal ends of the catheter (delivery fiber 122, collection fiber 123, Figures 1A-B [0032])
a delivery mirror configured to redirect light emitted from the distal end of the delivery fiber towards the blood vessel wall (delivery mirror 126 [0032] Figures 1A-B), and
a collection mirror configured to redirect light scattered from the blood vessel wall into the distal end of the collection fiber (collection mirror 126 [0032] Figures 1A-B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify optical catheter as taught by Caplan, to incorporate optical bench and collection mirror as disclosed by Furnish, since both Caplan and Furnish are directed to assessing vulnerable plaque in the blood vessels, and using an optical .
Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Caplan as applied to claim 30 above, and further in view of “Courtney et al.,” US 2008/0177138 (hereinafter Courtney). 
Regarding to claim 40, Caplan teaches all limitations of claim 30 as discussed above.
Caplan does not further teach intravascular ultrasound and photoacoustic energy.
However, Courtney teaches imaging probe comprising ultrasound and optical coherence tomography in analyzing arterial plaques ([0005] and [0030] structures using ultrasound and optical coherence tomography) and discloses that intravascular ultrasound using photoacoustically generated ultrasound from optical energy transmitted through the catheter ([0022], [0004] photoacoustic imaging, [0206]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify optical probe as taught by Caplan to incorporate IVUS disclosed by Courtney, since both Caplan and Courtney are directed to intravascular imaging and assessment of tissues and structures using optical energy, and since combining optical with IVUS was well known in the art as taught by Courtney.  One of ordinary .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788.  The examiner can normally be reached on Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICIA J PARK/Primary Examiner, Art Unit 3793